Citation Nr: 1543131	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  12-14 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to June 13, 2012, and in excess of 50 percent from June 13, 2012, forward, for an anxiety, panic and depressive disorder with alcohol abuse.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from July 1996 to June 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which granted service connection for anxiety and depression, assigning a 10 percent rating, effective October 25, 2010.  In February 2014, the RO increased the rating to 50 percent, effective June 13, 2012.  

The Veteran submitted an application for TDIU benefits in May 2015.  In light of the United States Court of Appeals for Veterans Claims (Court) holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), (a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record or expressly raised by the Veteran) the Board has considered the TDIU claim as part of his pending increased rating claim, and is listing the raised TDIU claim as an issue on appeal.

In a May 2015 statement, Veteran's representative raised the issue of entitlement to a higher rating for the Veteran's chronic lumbar strain.  This claim is referred to the RO for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this case in December 2013 for an updated VA examination which was conducted later that month.  However, since then the Veteran has reported increased symptoms.  Moreover, in his May 2015 application for TDIU benefits he reported a psychiatric hospitalization in October 2014 at Elliot Hospital in Manchester New Hampshire.  See Veteran's Application for Increased Compensation based on Unemployability dated in May 2015.  As such these records should be obtained and another examination should be conducted.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter addressing his TDIU claim.

2.  Make arrangements to obtain the Veteran's treatment records related to his hospitalization in October 2014 from Elliot Hospital, in Manchester, N.H.

3.  Make arrangements to obtain the Veteran's VA treatment records, dated from October 2014 forward.

4.  After the above records have been obtained, schedule the Veteran for a VA examination to determine the severity of his anxiety, panic and depressive disorder with alcohol abuse.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.

5.  Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.  In conjunction with the examination, the VBMS e-folder must be made available to and reviewed by the examiner.  

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., anxiety, panic and depressive disorder with alcohol dependency; chronic lumber strain; and groin muscle injury) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

A complete rationale for all opinions should be provided.
 
6.  Finally, readjudicate the claims on appeal.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

